Citation Nr: 0830715	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating, in excess of 20 percent, 
for diabetes mellitus with retinopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from May and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran is separately evaluated for hypertension, 
cardiomyopathy, and status post cellulitis with gangrene of 
the groin, secondary to diabetes mellitus.  Those specific 
secondary evaluations, however, have not been appealed.  
Therefore, they will not be addressed by the Board.  


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin or 
regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices to veteran's 
filing a claim for increased ratings.  This included 
notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

In addition, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  

It is clear from the veteran's testimony of November 2007 and 
statement dated in June 2008 that the veteran is aware that a 
higher rating requires evidence of insulin treatment for his 
diabetes mellitus.  The veteran has been informed of the 
diagnostic code for rating diabetes mellitus.  The veteran 
informed the VA examiner in April 2008 of the impact of his 
disability on his employment.  

In this instance, only medical evidence of insulin treatment 
will suffice to demonstrate the veteran meets the criteria 
for a higher rating, no alternative forms of evidence would 
result in a higher rating.  The veteran's records of 
treatment from VA have been obtained.  In addition, the Board 
remanded to afford the veteran another VA examination and a 
review of the medical record has been conducted by a VA 
physician.  Based on the evidence of record it is clear that 
remand for any additional development would not benefit the 
veteran.  

The Board previously remanded the veteran's case in January 
2008, based on his statement he required daily insulin.  The 
veteran's assertion that he was being treated with insulin 
proved to be false, as a VA physician unequivocally stated in 
April 2008, that the veteran has never been on insulin.  As 
such, the Board does not consider any subsequent statements 
by the veteran regarding his need for insulin to be credible, 
and a remand to verify such a statement unnecessary.  In the 
event the veteran has indeed been prescribed insulin, he may 
submit a new claim for an increased rating and the medical 
records documenting his insulin requirements.

Relevant Laws and Regulations.  The Schedule for Rating 
Disabilities provides the following criteria for rating 
disability due to diabetes mellitus.  

Diabetes mellitus

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if    separately 
evaluated.....................................................................100

Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.....................................................60

Requiring insulin, restricted diet, and regulation of 
activities......................40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and 
restricted diet..............................................................................20

Manageable by restricted diet only.....................................................10

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  A higher rating than 20 
percent requires evidence of that insulin is required.  In 
April 2008, a VA physician reviewed the veteran's claims 
folder including his records of VA treatment for his diabetes 
mellitus.  The VA physician stated the veteran had never been 
on insulin.  In essence at no time during the rating period 
have the criteria for a higher rating than 20 percent been 
met.  The VA physician also stated there was no regulation of 
the veteran activities.  There is no basis in the record for 
assigning a higher initial rating than 10 percent.  There is 
also no evidence which would indicate that the veteran's 
diabetic retinopathy would meet the criteria for a 
compensable rating under 38 C.F.R. § 4.84a.  

The Board has also considered whether referral for an 
extraschedular rating is warranted.  The case, however, does 
not present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
While the veteran has "complications" of diabetes mellitus 
that are not included in the criteria for rating the diabetes 
mellitus itself here at issue, (and found at 38 C.F.R. 
§ 4.119, Diagnostic Code 7913), they are rated separately 
under the appropriate Diagnostic Code for the pathology.  
(The veteran's combined evaluation for diabetes and its 
complications is 50 percent, with special monthly 
compensation awarded for loss of use of a creative organ.)  
Likewise, a VA examiner, in April 2008, specifically opined 
the veteran had no restrictions on his physical activities 
because of diabetes.  Thus, the veteran has not presented any 
evidence which would meet the threshold defined by the Court 
in Thun for consideration of an extraschedular rating.  


ORDER

An increased rating for diabetes mellitus with retinopathy is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


